SECOND DIVISION
                               MILLER, P. J.,
                          MERCIER and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 26, 2020




In the Court of Appeals of Georgia
 A20A1418. JOINER-CAROSI v. ADEKOYA.

      COOMER, Judge.

      Temitope John Adekoya filed an action against Staci Anne Joiner-Carosi to

recover damages for personal injuries he allegedly sustained in an automobile

collision caused by Joiner-Carosi. After a jury trial resulted in a verdict in favor of

Adekoya, Joiner-Carosi filed a motion for new trial, which the trial court denied.

Joiner-Carosi appeals, contending that the trial court erred by (1) striking a juror for

cause; (2) quashing trial subpoenas; (3) excluding evidence of attorney referrals to

Adekoya’s medical providers; and (4) excluding evidence regarding Adekoya seeking

treatment on liens and Adekoya’s contracts with his medical providers. For the

reasons that follow, we affirm.
      On August 5, 2019, Joiner-Carosi served a trial subpoena on non-parties

Peachtree Orthopedics and Cherokee Funding, LLC (“Cherokee Funding”).1

Cherokee Funding filed objections and a motion to quash on August 7, 2019. Joiner-

Carosi filed a motion to enforce the trial subpoena against Peachtree Orthopedics on

August 14, 2019. On August 19, 2019, the first morning of trial, the trial court heard

argument on Cherokee Funding’s motion to quash. After hearing argument from

Cherokee Funding, Joiner-Carosi, and Adekoya, the trial court quashed both the

subpoena issued to Cherokee Funding and the subpoena issued to Peachtree

Orthopedics.

      After ruling on the subpoenas, the trial court heard argument on two motions

in limine filed by Adekoya. In one of the motions, Adekoya requested that the trial

court prevent the defense from eliciting testimony about any matter concerning how

Adekoya’s bills had been or would be paid, including liens, letters of protection, or

medical funding. In the other motion, Adekoya asked the trial court to bar defense

counsel from eliciting testimony or presenting evidence regarding any attorney




      1
        Joiner-Carosi contends that Cherokee Funding provided medical funding
services to Adekoya.

                                          2
referral of Adekoya to his medical providers. The trial court granted both of

Adekoya’s motions.

      During voir dire, Adekoya’s counsel asked the jury panel, “Anybody ever feel

suspicious or doubtful whenever they hear about somebody filing a lawsuit because

they got hurt in a car wreck?” Seven jurors, including Juror Number Seven, raised

their hands. When Adekoya’s counsel asked Juror Number Seven about his

suspicions or doubts about a person filing a lawsuit for personal injuries, he explained

that he has “doubts any time anybody sues anybody” because he has “a generally

pessimistic view of people’s abuse of the . . .” When asked about the basis for his

pessimism, Juror Number Seven responded, “I think societally we abuse the system,

and people just want to sue everybody for everything.” Juror Number Seven further

clarified that the opinion he described is one that he holds “consistently.” When

Adekoya’s counsel asked Juror Number Seven if his opinion caused him to “lean to

one direction or another towards the plaintiff or defendant,” Juror Number Seven

responded, “No, sir.” Adekoya moved to strike Juror Number Seven for cause,

arguing that he was biased. Joiner-Carosi opposed the motion, arguing that Juror

Number Seven said he could be impartial. The trial court granted Adekoya’s motion



                                           3
to strike “in an abundance of caution” based on Juror Number Seven’s statements

“regarding societally abusing the system, et cetera.”

      The jury trial resulted in a verdict in favor of Adekoya. Joiner-Carosi filed a

motion for new trial, which the trial court denied. This appeal followed.

      1. Joiner-Carosi first contends that the trial court erred by striking Juror

Number Seven for cause. We disagree.

      “[T]rial courts have broad discretion to evaluate and rule upon a potential

juror’s impartiality, based upon the ordinary general rules of human experience, and

a trial court may only be reversed upon a finding of manifest abuse of that

discretion.” Kim v. Walls, 275 Ga. 177, 178 (563 SE2d 847) (2002) (citations and

punctuation omitted). “Trial courts have ‘extremely broad discretion’ to decide

whether to exclude a juror for cause once an adequate inquiry has been conducted.

A conclusion on an issue of bias is based on findings of demeanor and credibility

which are peculiarly in the trial court’s province, and those findings are to be given

deference.” Elliott v. Home Depot U.S.A., Inc., 275 Ga. App. 865, 867-868 (2) (622

SE2d 77) (2005) (citations and punctuation omitted). “Where the juror appears partial

to one side or the other or through voir dire demonstrates a lack of impartiality, such

constitutes good cause for the judge in his discretion to remove the juror to preserve

                                          4
the integrity of an impartial and fair jury trial and serve thereby the ends of justice.”

Mobley v. Wright, 253 Ga. App. 335, 337 (3) (559 SE2d 78) (2002). “A trial judge

should err on the side of caution by dismissing, rather than trying to rehabilitate,

biased jurors because, in reality, the judge is the only person in a courtroom whose

primary concern, indeed primary duty, is to ensure the selection of a fair and impartial

jury.” Walls v. Kim, 250 Ga. App. 259, 260 (549 SE2d 797) (2001). “The trial judge,

in seeking to balance the parties’ competing interests, must be guided not only by the

need for an impartial jury, but also by the principle that no party to any case has a

right to have any particular person on their jury.” Id.

      During voir dire, Juror Number Seven made statements from which the trial

court could conclude that he was biased. Under these circumstances, we find the trial

court did not abuse its discretion in striking Juror Number Seven for cause.

Furthermore, “any error in dismissing the prospective juror for cause was harmless

since there is nothing in the record to indicate that defendant did not have the benefit

of an impartial jury. A party to a lawsuit has no vested interest in having any

particular juror to serve; he is entitled only to a legal and impartial jury.” Morris v.

Bonner, 183 Ga. App. 499, 500 (1) (359 SE2d 244) (1987) (citations and punctuation

omitted). Consequently, Joiner-Carosi has not shown reversible error on this basis.

                                           5
      2. Joiner-Carosi contends that the trial court improperly quashed the trial

subpoenas issued to Peachtree Orthopedics and Cherokee Funding. We find no

reversible error.

      We review a trial court’s ruling on a motion to quash a subpoena for abuse of

discretion. In re Whittle, 339 Ga. App. 83, 85 (793 SE2d 123) (2016). OCGA § 24-

13-22 provides that a subpoena for attendance at a trial shall be issued at the request

of any party. “A subpoena may also command the person to whom it is directed to

produce the evidence designated therein.” OCGA § 24-13-23 (a). “OCGA § 24-13-23

(b) (1) gives the trial court discretion upon timely motion to quash or modify such a

subpoena if it is unreasonable and oppressive. This standard is tested by the peculiar

facts arising from the subpoena itself and other proper sources.” Hickey v. RREF BB

SBL Acquisitions, LLC, 336 Ga. App. 411, 414 (2) (785 SE2d 72) (2016) (citation and

punctuation omitted). “It is well established that when a motion to quash is filed, the

party serving the subpoena has the initial burden of showing the documents sought

are relevant.” In re Whittle, 339 Ga. App. at 90 (2) (citation and punctuation omitted).

“Items that are neither pertinent nor relevant need not be produced.” Walker v. Bruhn,

281 Ga. App. 149, 151 (635 SE2d 322) (2006).



                                           6
      On the first morning of trial, the trial court heard argument on Cherokee

Funding’s motion to quash. Cherokee Funding argued that the subpoena was

unreasonable and oppressive because it sought only inadmissible evidence that was

ultimately irrelevant to the claims and defenses in this case. Cherokee Funding

contended that the evidence is inadmissible because it is collateral source evidence,

and that requiring Cherokee Funding to present inadmissible evidence concerning

collateral source benefits is inherently unreasonable and oppressive. In addition,

Cherokee Funding argued that it is not obligated to produce irrelevant and

nonpertinent information, even under subpoena.

      “The collateral source rule, stated simply, is that the receipt of benefits or

mitigation of loss from sources other than the defendant will not operate to diminish

the plaintiff’s recovery of damages.” Polito v. Holland, 258 Ga. 54, 55 (3) (365 SE2d

273) (1988) (citation and punctuation omitted). Because of this rule, “evidence of

collateral benefits is not generally material.” Polito, 258 Ga. at 56 (3).

      In response to Cherokee Funding’s motion to quash, Joiner-Carosi contended

that any documents that Cherokee Funding has on its relationship with Peachtree

Orthopedic are both relevant and admissible because that relationship goes to the

issues of bias and whether the medical charges are reasonable and necessary.

                                           7
      Adekoya argued that the subpoenas should not be enforced because (1) Joiner-

Carosi never sought to obtain the records through discovery; (2) the only legal

purpose for using the records would be for impeachment by bias, and since none of

Adekoya’s medical providers would be testifying, there was no testimony to impeach;

(3) Adekoya is a college student who attends school in Texas and had flown in for the

trial, so any delay of the trial would create prejudice for him; (4) in addition to being

inadmissible as collateral source evidence, the records sought are inadmissible as

evidence of Adekoya’s financial condition; and (5) the records sought have nothing

to do with the issues in the case, which, in accordance with the pretrial order, are

causation and damages.

      The trial court ruled that the subpoenas were in violation of its consolidated

pretrial order; that although Joiner-Carosi claimed that the records she sought were

important to show potential bias on the part of Adekoya’s treating physicians, she

failed to explore the relationship between Cherokee Funding and the treating

physicians before the eve of trial; and that although potential bias is an issue to be

explored with testifying physicians, these issues were waived because Adekoya was

not calling any of his physicians to testify. The trial court quashed both the subpoena

to Cherokee Funding and the subpoena to Peachtree Orthopedics.

                                           8
      Pretermitting whether the trial court erred by quashing the subpoenas, on

appeal, the burden is on the appellant to establish harm, as well as error; “error which

is harmless will not be cause for reversal.” Lamb v. Javed, 303 Ga. App. 278, 282 (2)

(692 SE2d 861) (2010). Joiner-Carosi asserts on appeal that her counsel “suspects

that the documents would have evidenced funding contracts between Cherokee

Funding and Peachtree Orthopedics, the amounts Cherokee funded to Peachtree

Orthopedics so they could both continue to invest in personal injury lawsuits, and

related information that would go to bias and reasonableness of medical expenses.”

However, “[t]his Court will not reverse cases based on speculation[.]” In re Estate of

Dunn, 236 Ga. App. 211, 212 (1) (b) (511 SE2d 575) (1999). Joiner-Carosi has not

shown that the alleged error by the trial court would have changed the outcome of the

trial, and therefore has failed to show that it was harmful. See Thornton v. Hemphill,

300 Ga. App. 647, 651 (3) (686 SE2d 263) (2009). Consequently, we find no

reversible error in the trial court’s quashal of the subpoenas to Cherokee Funding and

Peachtree Orthopedics.

      3. Joiner-Carosi asserts that the trial court erred in excluding evidence of

attorney referrals to Adekoya’s medical providers. We disagree.



                                           9
       The admission or exclusion of evidence “is generally committed to the sound

discretion of the trial court, whose determination shall not be disturbed on appeal

unless it amounts to an abuse of discretion.” Cooper Tire & Rubber Co. v. Crosby,

273 Ga. 454, 456-457 (2) (543 SE2d 21) (2001) (citations and punctuation omitted);

see Ray v. Ford Motor Co., 237 Ga. App. 316, 317 (1) (514 SE2d 227) (1999).

“Questions of relevance are generally matters within the trial court’s discretion, and

it is not error to exclude evidence that is not related to an issue at trial.” Ray, 237 Ga.

App. at 317 (1) (citations omitted).

       Adekoya moved in limine to exclude evidence regarding any attorney referral

of Adekoya to any of his medical providers. Adekoya argued that any evidence

concerning attorney referrals was irrelevant and prejudicial. The trial court granted

this motion in limine.

       Joiner-Carosi contends that evidence of attorney referrals to medical providers

is relevant and admissible. She acknowledges that we held that the trial court did not

abuse its discretion by excluding as irrelevant evidence of an attorney’s referral to a

medical provider in Stephens v. Castano-Castano, 346 Ga. App. 284, 292 (2) (b) (814

SE2d 434) (2018) (physical precedent only). She argues Stephens is distinguishable

because in this case, there are attorney referrals to more than one medical provider in

                                            10
addition to the evidence of medical liens and third-party funding. Furthermore, she

argues that Adekoya opened the door regarding who referred him to a chiropractor

when he testified that Peachtree Orthopedics referred him to Optimum Health.

Pursuant to OCGA § 24-6-621, “[a] witness may be impeached by disproving facts

testified to by the witness.” On cross-examination, Adekoya was asked, “Did

[Peachtree Orthopedics] refer you to Optimum Health?” He answered, “Yeah. But I

can’t remember back. I think so.” Joiner-Carosi handed him his Peachtree

Orthopedics medical records and asked him to show where it says that Peachtree

Orthopedics referred him to the chiropractor. Joiner-Carosi later asked him whether

it was still his contention that Peachtree Orthopedics referred him to the chiropractor.

He responded, “Yeah. I believe so. Yeah.” Adekoya was not able to find anything in

his medical records saying that Peachtree Orthopedics had referred him to the

chiropractor.

      Outside of the presence of the jury, the trial court discussed with counsel

whether Adekoya’s testimony had opened the issue of whether he had been referred

to the chiropractor by his attorneys. Joiner-Carosi argued that who referred Adekoya

for chiropractic treatment was relevant, contending that Adekoya chose to listen to

his attorney who referred him to another medical provider rather than following his

                                          11
physician’s prescribed treatment. The trial court ruled it would not allow Joiner-

Carosi to get into the issue of how Adekoya was referred to his treating physicians

unless the defense could show something contradicting Adekoya’s testimony that he

was referred to the chiropractor by another physician.

      The trial court allowed Joiner-Carosi to question Adekoya about how he was

referred to Optimum Healthcare without the jury being present. Joiner-Carosi asked,

“And your attorney referred you to Optimum Health; is that correct?” Adekoya

responded, “I – I can’t remember that. I told you.” After showing Adekoya a bill from

Optimum Healthcare, Joiner-Carosi asked, “And does that refresh your recollection

as to who referred you there?” Adekoya answered, “I don’t remember. I just know

that I went there for treatment.” Joiner-Carosi proffered that the bill shows that the

law firm representing Adekoya is listed on the bill as the attorney and the law firm

would have received a copy of the bill. The trial court asked, “Would you agree with

me, Counselor, that doesn’t mean they referred him?” Joiner-Carosi’s counsel

responded, “No. I do agree with that, Judge.” Regarding the same bill, the trial court

later asked Joiner-Carosi’s counsel, “You agreed that did not denote a referral;

correct?” Joiner-Carosi’s counsel responded, “That’s correct, Judge.” The trial court

ruled that Joiner-Carosi could not impeach Adekoya by asking him about whether his

                                         12
attorneys referred him for chiropractic treatment, concluding that “although the door

may have been opened, there’s nothing to impeach him with.”

      On appeal, without citation to the record, Joiner-Carosi again contends that

there was evidence that Adekoya stopped treatment with one provider after the

referral by his attorney to another provider and argues that the evidence as to why he

chose not to follow his physician’s prescribed treatment is relevant.

      When Joiner-Carosi questioned Adekoya outside of the presence of the jury,

she was unable to contradict his testimony that he was referred to his chiropractor by

Peachtree Orthopedics. Furthermore, although Joiner-Carosi proffered Adekoya’s

medical records, those records did not show that Adekoya’s counsel had referred

Adekoya to his chiropractor. Joiner-Carosi conceded that the fact that the law firm

representing Adekoya was listed as the attorney on the Optimum Health bill did not

mean that the law firm had referred him to Optimum Health. Consequently, we agree

with the trial court that Joiner-Carosi did not show that she had any evidence that his

attorneys referred him to Optimum Health. Other than her contention that Adekoya

chose not to follow his physician’s prescribed treatment because his attorneys referred

him to a chiropractor, Joiner-Carosi does not explain how evidence of attorney

referrals to Adekoya’s medical providers would be relevant to the issues in this case.

                                          13
Thus, Joiner-Carosi has not shown that the trial court erred in excluding evidence of

regarding any attorney referral of Adekoya to his medical providers.

      4. Joiner-Carosi next contends that the trial court erred by excluding evidence

regarding Adekoya seeking treatment on medical liens and Adekoya’s contracts with

his medical providers. Again, we find no reversible error.

      We review a trial court’s decision to admit or exclude evidence for abuse of

discretion. Dept. of Transp. v. Mendel, 237 Ga. App. 900, 902-903 (2) (517 SE2d

365) (1999). Pretermitting whether the trial court erred in excluding evidence of

medical liens and Adekoya’s contracts with his medical providers, we conclude that

Joiner-Carosi has failed to show that reversal is warranted. “In order to constitute

reversible error, both error and harm must be shown.” Pearlman v. Pearlman, 238 Ga.
259, 260 (2) (232 SE2d 542) (1977).

      On appeal, Joiner-Carosi contends that the relationship between the medical

providers, Cherokee Funding, and Adekoya would show the incentive of the medical

providers to link Adekoya’s injuries to the September 17, 2016 motor vehicle

collision. She also argues that evidence of the lien interest given to medical providers

and the details of the contracts that Adekoya signed would show that Adekoya has a

reason to bolster his claim for injury and pain and suffering damages. In addition,

                                          14
Joiner-Carosi argues that Cherokee Funding’s relationship to this case, including the

treatments Cherokee Funding authorized and the amounts it paid for the medical bills,

is admissible to show the reasonableness of the medical expenses.

      In support of these arguments, Joiner-Carosi asserts that the evidence excluded

by the trial court would have shown that Cherokee Funding approved Adekoya to be

treated at Peachtree Orthopedics and approved him for twelve sessions of physical

therapy at Peachtree Orthopedics. She also contends that the personal injury contract

and authorization between Adekoya and Optimum Health would have shown that

Optimum Health would be paid from Adekoya’s recovery. However, aside from her

speculation that “Cherokee Funding partnered with Peachtree Orthopedics to invest

in lawsuits in this case, and generally,” and that the amounts paid by Cherokee

Funding were “likely heavily discounted from the billed amount,” she does not

explain how this evidence would have shown the incentive of the medical providers

to link Adekoya’s injuries to the motor vehicle accident, that Adekoya had a reason

to bolster his claim for damages, or that the medical bills were unreasonable. As we

stated in Division 2, we will not reverse cases based on speculation. In re Estate of

Dunn, 236 Ga. App. at 212 (1) (b). “[A] case will not be reversed merely because

error may have occurred. [Joiner-Carosi] is required to show harm as well as error to

                                         15
prevail on appeal, and this [she] must show by the record as harm cannot be

established by unsupported assertions contained in trial briefs.” Hertz Corp. v.

McCray, 198 Ga. App. 484, 486 (2) (402 SE2d 298) (1991) (citations omitted).

Joiner-Carosi has not shown by the record that she was harmed by the exclusion of

evidence related to medical liens and medical funding. “[T]herefore, no reversible

error appears.” Pearlman, 238 Ga. at 260 (2).

      Judgment affirmed. Miller, P. J., and Mercier, J., concur in judgment only.




                                       16